Plaintiff in error, Charles Conners, was convicted at the March, 1913, term of the county court of Canadian county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at imprisonment in the county jail for a term of six months and a fine of $500. Judgment was pronounced by the trial court on the 27th day of May, 1913, at which time plaintiff in error was given thirty days to prepare and serve case-made, and sixty days within which to lodge his appeal in the Criminal Court of Appeals. The appeal was filed in this court on the 23d day of August, 1913, more than sixty days after the rendition of the judgment, no order having been made by the trial court extending the time beyond sixty days. An appeal is taken to this court by filing a petition in error *Page 696 
and attaching a case-made. In this case it appears that the case-made was filed in July; that the petition in error was not filed until the 23d of August. The appeal, therefore, was not perfected in the manner provided by law. We, therefore, have no jurisdiction to determine any of the questions raised or attempted to be raised and have jurisdiction only to dismiss the appeal and direct the trial court to enforce the judgment, and it is so ordered.